Citation Nr: 1547321	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for prostate cancer with bone metastasis, to include as due to herbicide exposure and/or exposure to fuel.
 
2.  Entitlement to service connection for prostate cancer with bone metastasis, to include as due to herbicide exposure and/or exposure to fuel.


REPRESENTATION

Appellant represented by:	Angela K. Drake, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claim was originally denied in a February 2009 rating decision.  This decision became final when the Veteran failed to appeal.

The issue of entitlement to TDIU has been raised by the record in an August 2013 TDIU Application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer with bone metastasis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection for prostate cancer was denied in an unappealed February 2009 rating decision.
 
 2. Evidence received after the February 2009 final decision, with respect to entitlement to service connection for prostate cancer, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
 2.  New and material evidence has been received to reopen the claim for service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The February 2009 rating decision denied entitlement to service connection for prostate cancer because there was no evidence that the Veteran's prostate cancer was related to active service, to include any evidence of exposure to herbicides. This decision was not appealed by the Veteran and as a result became final. Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a link between the Veteran's prostate cancer and his active duty service.

The Veteran has submitted medical literature suggesting a potential link between exposure to jet fuel and prostate cancer.  This evidence suggests a possible link between the Veteran's prostate cancer and his military service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for prostate cancer on appeal.


ORDER

The previously denied claim of entitlement to service connection for prostate cancer with bone metastasis is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Board notes the September 2015 medical opinion of record with respect to the Veteran's contention that his prostate cancer is due to in-service exposure to jet fuel.  The examiner states that he could not find any medical literature supporting such a contention.  However, the Veteran did in fact submit medical literature suggesting a possible link between prostate cancer and jet fuel exposure.  As a result, the Board finds that a clarifying opinion is necessary in order to address this literature.

In addition, with respect to the Veteran's contention that he was exposed to Agent Orange while in service, the Board notes the April 2015 decision by the United States Court of Appeals for Veterans Claims (Court) in the matter of Gray v. McDonald, in which it found VA's definition of "inland waterways," to be irrational and not entitled to deference.  Gray v. McDonald, No. 13-3339, 2015 WL 1843053, at *7 (Vet. App. Apr. 23, 2015).  The evidence of record shows that the Veteran was stationed on the USS HANCOCK.  Given the current uncertainty regarding VA's interpretation of the herbicide presumption in the wake of Gray, the RO should take any appropriate steps regarding further development or any other procedures deemed appropriate while this matter is on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his prostate cancer claim being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

Take appropriate steps to obtain any VA treatment records and associate them with the record.

2.  Return the claims file to an examiner of appropriate expertise to determine the etiology of the Veteran's prostate cancer.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of the Veteran's prostate cancer. Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's prostate cancer is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  The examiner should address the relevance of exposure to jet fuel while in service.  In doing so the examiner should address the medical literature submitted by the Veteran.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal with consideration of the Veteran's contention that he was exposed to jet fuel and Agent Orange.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


